DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on November 2, 2021.  As directed by the amendment, Claims 1, 6, 16, and 17 have been amended.  Claims 19 and 20 are new claims.  Claims 1, 4-6, 9-10, and 16-20 are allowable over the prior art. 
Regarding the Office Action filed August 2, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Reasons for Allowance
Claims 1, 4-6, 9-10, and 16-20 are allowable over the prior art. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a system configured to deliver a blending gas enriched pressurized flow of a breathable gas, the system comprising: a pressure generator, a blending gas source, an air amplifier, a venturi valve configured to receive pressurized flow of breathable gas from air amplifier and entrain ambient air into pressurized flow of breathable gas during inhalation, an interface appliance coupled to and in direct communication with the venturi valve via a flexible conduit, one or more sensors configured to generate output signals conveying information related to one or more gas parameters, one or more physical computer processors configured to control 
Claim 6 discusses a method that has similar claim limitations and similar arguments to Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 6.
Claims 4, 5, 9, 10, and 16-20 are allowable due to their dependency on Claims 1 and 6.
Several prior art similar to the claimed invention are discussed below.
Allum et al. (US 2011/0214676) discusses a system and method that includes a gas source, a gas delivery circuit, and a nasal interface.  Allum has many components of the instant invention.  However, Allum’s venturi valve is not in direct communication with the interface appliance/nasal interface via a flexible conduit.  In fact, the venturi valve happens to be inside of the interface appliance/nasal interface (Allum: 601, Fig 7).  It would be unreasonable and non-obvious to relocate this venturi valve elsewhere since it is built into the nasal interface.  Additionally, Allum does not teach the venturi valve being in direct communication with the nasal interface via a flexible conduit as the flexible conduit is not in between the connection of the nasal interface with the venturi valve.  Furthermore, the venturi valve of Allum is not provided in a grouping that is located remotely from the interface appliance.  Even if the venturi valve was relocated, it would destroy the interface appliance since it would require drastic changes to the structure of the interface appliance itself.  Therefore, Allum does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 6.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785